Case: 14-11534   Date Filed: 03/16/2015   Page: 1 of 2


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-11534
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 8:11-cr-00553-VMC-AEP-13


UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                  versus

CHERYL LYNN HUMPHREY,


                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (March 16, 2015)

Before HULL, ROSENBAUM and JULIE CARNES, Circuit Judges.

PER CURIAM:
              Case: 14-11534    Date Filed: 03/16/2015   Page: 2 of 2


      Tom Dale, appointed counsel for Cheryl Humphrey in this direct criminal

appeal, has filed a motion to withdraw on appeal, supported by a brief prepared

pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Humphrey’s conviction and sentence are

AFFIRMED.




                                         2